IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2679 Disciplinary Docket No. 2
                                            :
JAMES STEPHEN DELSORDO                      :   Board File No. C2-19-993
                                            :
                                            :   (VSB Docket No. 18-053-110776)
                                            :
                                            :   Attorney Registration No. 60600
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 16th day of January, 2020, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

James Stephen DelSordo is suspended from the practice of law in the Commonwealth of

Pennsylvania for a period of one year and one day. He shall comply with all the provisions

of Pa.R.D.E. 217.